Amendment to Advisory Board Agreement

 

1.This Amendment (the “Amendment”) is made by and between Lans Holdings, Inc. a
Nevada corporation (the “Company”) and Dave Christensen of Enterprise Technology
Consulting, Inc. (the “Advisor”) parties to the agreement ADVISORY BOARD
AGREEMENT dated September 17, 2015 (the “Agreement”). The effective date of this
Amendment is January 1, 2016.

 

2.The Agreement is amended as follows:

 

a.Whereas Exhibit A provides the detail to the compensation for the Advisor and
the change of business requirements of the Company presents the need for
increased commitment of services in the areas of strategic planning and
implementation of operational policies of the Company beyond scope of the
original Agreement.

 

b.The Advisor acknowledges that the Company has met the compensation obligations
of the original Agreement.

 

c.The Company proposes the Amendment to the Exhibit A compensation to be defined
as follows:

 

d.The Company will compensate Advisor Eight Thousand ($8,000.00) USD per month
for advisory services for the remainder of the Term of the existing agreement,
of which is September, 17, 2016.

 

3.Except as set forth in this Amendment, the Agreement is unaffected and shall
continue in full force and effect in accordance with its terms. If there is a
conflict between this amendment and the Agreement or any earlier amendment, the
terms of this amendment will prevail.

 

 

Signature: /s/ Trevor Allen

Name: Trevor Allen

Of Lans Holdings Inc.

Address: 800 BRICKELL AVE STE 900 MIAMI FL 33131

 

 

Signature: /s/ David Christensen

Name: David Christensen

Of Enterprise Technology Consulting, Inc.

Address: 6841 W. Dale Lane

Peoria, AZ 85383

 

